Title: To George Washington from James Witherell, 1 August 1782
From: Witherell, James
To: Washington, George


                  
                     Sir
                     Nelsons Point Aug. 1st 1782
                  
                  The impaired state of my health together with the difficult Sittuation of my domestic Affairs renders my retirement from service highly Necessary.I therefore humbly beg your Excellency to except of this as my resignation, & grant me a discharge from the service.  I am, Sir, with the highest Esteem & regard Your Excellencies ost obedient & Most humble servant
                  
                     James Witherell Ensign
                     10th Mass. Regt.
                  
               